Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 1, 2018

                                           No. 04-18-00667-CV

                                       IN RE John B. URBAHNS

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

       On September 18, 2018, relator filed a petition for writ of mandamus. After considering
the mandamus petition and the record, we conclude relator is not entitled to the relief sought.
Therefore, relator’s petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on October 1, 2018.


                                                            _________________________________
                                                            Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




           1
         This proceeding arises out of Cause No. 2017CI22479, styled LSREF2 Cobalt (TX), LLC v. 410 Centre,
LLC and John B. Urbahns, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia
Arteaga presiding.